Citation Nr: 1012846	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to March 
1946 and from October 1950 to August 1951.  He died in July 
2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In May 2008, the appellant testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in June 2008 and 
September 2009 and was remanded for further development.  It 
has now returned to the Board for further appellate 
consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  A motion to advance 
this case on the Board's docket was received by the Board in 
August 2009.  This motion was granted by the Board on August 
24, 2009 due to the appellant's advanced age.  In March 
2010, the appellant's accredited representative again 
requested that the case be advanced on the Board's docket; 
however, as the case was already advanced on the docket, no 
action needs be taken on the March 2010 motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2009 remand, the Board indicated that further 
development was required.  Specifically, the Board indicated 
that RO should request a dose assessment from the Under 
Secretary for Health pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  The Board further noted that further 
development, to include an opinion from the Under Secretary 
for Benefits, and an opinion from a VA examiner, may be 
warranted based on the response of the Under Secretary for 
Health.  The Board notes that the claims folder contains a 
memorandum, dated in January 2010, from the RO to the 
Compensation and Pension Service, Strategy Development 
Staff, requesting the Board remand actions.  There is no 
evidence in the claims folder that the Under Secretary for 
Health provided a determination as to whether the Veteran 
was exposed to ionizing radiation, or that any subsequent 
action was taken on the appellant's claim. 

The Board is obligated by law to ensure that the AOJ 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board or the AOJ is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance. 
See Stegall v. West, 11 Vet. App. 268 (1998).  As noted 
above, the claims folder does not reflect that the AOJ 
substantially complied with the Board's directives set forth 
in September 2009.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request a dose assessment from the Under 
Secretary for Health pursuant to 38 C.F.R. 
§ 3.311 (a)(2)(iii).  Provide the agency with a 
copy of this remand and the claims file.

2.  If the Under Secretary for Health 
determines that the Veteran was exposed to 
ionizing radiation, refer the claim to the 
Under Secretary for Benefits for further 
consideration pursuant to 38 C.F.R. § 3.311 
(b)(1)(iii).

3.  If the Under Secretary for Benefits 
determines that it is at least as likely as not 
that any of the Veteran's radiogenic diseases 
(i.e. history of testicular, bladder and lung 
cancer) resulted from exposure to radiation in 
service, forward the claims folder to the 
appropriate VA examiner.  The examiner, after 
reviewing the Veteran's claims folder, should 
furnish an opinion as to whether any of the 
radiogenic diseases noted by the Under 
Secretary for Benefits to have resulted from 
exposure to radiation in service, contributed 
substantially or materially to the Veteran's 
death, combined to cause the Veteran's death, 
or aided or lent assistance to the production 
of the Veteran's death.  The VA examiner should 
address whether the Veteran was debilitated by 
any such diseases such that he could not 
withstand the cerebral vascular accident.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a), 
3.312(b), 3.312(c)(1).

All opinions should be accompanied by a clear 
and detailed rationale consistent with the 
evidence of record.  The examination report 
should clearly indicate that a review of the 
claims file was performed in conjunction with 
this inquiry.  

4.  Thereafter, readjudicate the issue on 
appeal, considering all evidence received 
since issuance of the most recent 
supplemental statement of the case in May 
2009.  If the benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the appellant and her 
representative an appropriate opportunity to 
respond.  The case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



